Bonner, Associate Justice.
The first error assigned is, that the citation by publication was not served by an officer authorized by law to make such service.
If the citation had been improperly served by a constable, it is sufficient, as to plaintiff in error Moseby, to say that he appeared and answered.
By statute of 1850, (Paschal’s Dig., art. 995,) the constable, in certain contingencies, was authorized to execute process, and as to the other defendant below, the Gayoso Savings Institution, which does not appeal, it would, if necessary, be reasonable to indulge the presumption that one of these contingencies had happened. But by act of November 12, 1866, (ll.th Leg., 200,) process was authorized to be directed to the sheriff, or any .constable of the county.
The.second error assigned is, that the court erred in declining to set .aside the judgment by default, over the objections *403of the amicus curice, and in rendering judgment upon the writ of inquiry.
The court, on the suggestion of an amicus curice, could do. that only which it could do without motion, if properly informed, and could not, on such suggestion, as was asked to bq done in this case, act upon matters which should be presented by exception or answer. (Andrews v. Beck, 23 Tex., 459, citing 1 Burr., 67; 1 Torml., 75.)
The third alleged error is the action of the court in sustain? ing the exceptions of the plaintiff to all of defendant Moseby’s answer except the general denial.
There were two principal points attempted to be made in. his answer, to which the exceptions were sustained; first, that the Gayoso Savings Institution had .ceased to have a corporate existence; second, that under the decree of the Chancery Court of Tennessee, the title to the land here attached had passed out of this institution, and had vested in Moseby, the receiver:
1st. It is said by Chancellor Kent, that “the old and well-established principle of law remains good as a general rule, that a corporation is not to be deemed dissolved, by reason of any misuser or non-user of its franchises, until the default has been judicially ascertained and declared.” (2 Kent’s Comm., 312; Slee v. Bloom, 5 Johns. Ch., 366; Bohannou v. Binns, 31 Miss., 355; Railroad Co. v. Applegate, 10 Ind., 49.)
The mere insolvency of a corporation, or the appointment of a receiver for the same, would not necessarily dissolve the corporation. ..
The answer of Moseby, to which exceptions were taken, averred that the Gayoso Savings Institution had suspended business, and ceased to exercise its corporate franchises, and contained in general terms a conclusion of law and fact, that it had ceased to have a corporate existence.
We are of opinion that these allegations were not sufficient to show a legal dissolution of the corporation. . ¡
2d. A receiver is but an officer of the court which appoints him, and it would follow upon principle, and which- is abut}? *404dantly sustained by authority, that he cannot act in his official capacity outside the jurisdiction of the court by which he was appointed. (Booth v. Clark, 17 How., (U. S.,) 322.)
It is also a well-established general rule, founded upon reasons of public policy, that the courts of one State or country cannot make aylecree ordering the conveyance of land situated in another, which will be recognized as valid and binding by the courts of that other. (Whart. Confl. Law's, secs. 278,288, 808; Story’s Confl. Laws, sec. 414; Story’s Eq. Jur., sec. 744a; White v. White, 7 Gill & J., 210; Page v. McKee, 3 Bush, (Ky.,) 135; Watts v. Waddle, 6 Pet., 400; Paschal v. Acklin, 27 Tex., 173.) .
The same principle applies to an assignment of real estate situated in one State or country made by order of the Bankrupt Court of another. (Whart. Confl. Laws, see. 275; Harrison v. Sterry, 5 Cranch, 302; Oakey v. Bennett, 11 How., (H. S.,) 33; Barnett v. Pool, 23 Tex., 517.)
It is also well settled that an executor or administrator cannot, as such, maintain a suit in one State by virtue of letters testamentary or administration granted in another. (Story’s Confl. Law's, sec. 513; Simpson v. Foster, 46 Tex., 623.)
Avery held but the naked legal title, for the benefit of the Gayoso Savings Institution, to the land here attached, and the conveyance by him to Moseby wras made by virtue of the decree of the Chancery Court of Tennessee. This deed to Moseby, as shown by his pleadings to which exceptions were sustained, was made to him as receiver only, and for the purpose of administration by him as such.
The plaintiffs in this suit seem not to have been parties to the proceeding in Tennessee, and the other creditors are not made parties to this proceeding.
Heithor Moseby nor Avery is shown to have had any personal interest in the land, and Moseby’s defense was, in effect, but an attempt, in his official capacity as such receiver, to enforce here a decree affecting the title to lauds in this State made by a Chancery Court of the State of Tennessee.
*405[Opinion delivered January 10, 1880.]
The question presented by the exceptions does not appear to ■have been discussed on the former appeal pertaining to this case, (37 Tex., 88,) and was not necessary to the decision of that case, as it was dismissed for want of jurisdiction in the court below.
So much, then, of that opinion in which it is said that “ the property attached had passed to the receiver; it was no longer the property of the plaintiff in error, and the levy of the attachment upon it was void,” was but obiter dictum.
We are of opinion, then, that there was no error in sustaining plaintiffs’ exceptions to Moseby’s special answer.
We do not think the alleged error well taken, that the copy of the statute of the State of Tennessee incorporating the Gayoso Savings Institution was improperly admitted in evidence. It purported to be a certified copy under the hand of . the Secretary of State of Tennessee, authenticated with the seal of State.
We think that it was properly admitted under the act of Congress of May 26, 1790, (U. S. Rev. Stats., art. 905; Paschal’s Dig., art. 3709,) and that the case of Leland v. Wilkinson, 6 Pet., 317, referred to by counsel, does not conflict with this construction.
In the absence of evidence to the contrary, the rate of interest of the State of Tennessee will be presumed to be the same as that of Texas, and the court did not err in thus holding. (Paschal’s Dig., art. 3708.)
There being no apparent error in the judgment of the court below, the same is affirmed.
Aeeirmed.